
	

114 HRES 718 IH: Honoring the 75th Anniversary of Flotilla 11–1, 8th District-Western Rivers Region, Coast Guard Auxiliary.
U.S. House of Representatives
2016-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 718
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2016
			Mr. Paulsen (for himself, Ms. McCollum, Mr. Nolan, and Mr. Ellison) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
		
		RESOLUTION
		Honoring the 75th Anniversary of Flotilla 11–1, 8th District-Western Rivers Region, Coast Guard
			 Auxiliary.
	
	
 Whereas the Coast Guard Reserve and Auxiliary was created by Congress on June 23, 1939, and redesignated the Coast Guard Auxiliary on February 19, 1941;
 Whereas the Coast Guard Auxiliary was created to support the Coast Guard in all functions except military operations and law enforcement;
 Whereas the Coast Guard Auxiliary is supported by 32,000 volunteers in 1,000 local units across the United States that provide over 2 million hours per year helping to keep waterways safe;
 Whereas Coast Guard Auxiliary Flotilla 11–1 was established in 1941 in Afton, Minnesota, is the oldest flotilla in the Coast Guard 8th District-Western Rivers Region, and is one of the longest existing flotilla units in the entire Coast Guard Auxiliary;
 Whereas Flotilla 11–1 is led by Flotilla Commander Jon D. Knutson and Vice Flotilla Commander Erich John Hodurski and currently operates out of St. Paul, Minnesota;
 Whereas Flotilla 11–1 provides support and operates on the Minnesota River, the Mississippi River, and the St. Croix River;
 Whereas the volunteers of Flotilla 11–1 spend thousands of hours each year conducting boater safety classes and no-cost boat safety checks, verifying that all aids to navigation are in place and functioning, and conducting environmental protection projects, safety patrols, and on-the-water response as necessary;
 Whereas in August of 2007 volunteers of Flotilla 11–1 responded to the collapse of the Interstate 35W Mississippi River Bridge and provided critical ferry service to the scene of the collapse for local officials; and
 Whereas Flotilla 11–1 monitors the marine emergency channel and responds to any boaters in need of assistance, including for disabled boats and medical emergencies: Now, therefore, be it
	
 That the House of Representatives recognizes Flotilla 11–1, 8th District-Western Rivers Region, Coast Guard Auxiliary for celebrating its 75th anniversary and for the contributions it makes in supporting the local boating community in Minnesota.
		
